Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Shape (Reg. No. 30802) on June 2, 2022.

The application has been amended as follows: 
The title has been amended to:  “COMPRESSOR PUMP BODY, COMPRESSOR, AND AIR CONDITIONER WITH A VANE ENLARGEMENT PORTION”.
The claims have been amended as follows (the amendment to the claims are to add indentations):
- - 1.  (Currently Amended)  A compressor pump body, comprising a sliding vane, a first flange and a second flange; 
the sliding vane comprises a main body; 
the main body is provided with a first surface and a second surface arranged opposite to the first surface; 
the first surface abuts against the first flange, and the second surface abuts against the second flange; 
the first surface is provided with an enlargement portion, or the second surface is provided with an enlargement portion, or the first surface and the second surface are provided with enlargement portions; 
an exhaust port is formed in the first flange or an exhaust port is formed in the second flange, or exhaust ports are formed in the first flange and the second flange; 
when the sliding vane rotates to sweep the exhaust port, the enlargement portion is able to prevent two sides of the sliding vane in a rotation direction from communicating by means of the exhaust port. - -
- - 5.  (Currently Amended)  The compressor pump body as claimed in claim 1, further comprising a rotating wheel; 
a sliding groove is formed in the rotating wheel for accommodating the sliding vane and guiding the sliding of the sliding vane; and 
an opening of the sliding groove is provided with an accommodating portion to accommodate the enlargement portion. - -
- - 14. (Currently Amended)  The compressor as claimed in claim 9, further comprising a rotating wheel; 
a sliding groove is formed in the rotating wheel for accommodating the sliding vane and guiding the sliding of the sliding vane; and 
an opening of the sliding groove is provided with an accommodating portion to accommodate the enlargement portion. - -
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compressor pump body as claimed including specifically the first surface abuts against the first flange, and the second surface abuts against the second flange; the first surface is provided with an enlargement portion, or the second surface is provided with an enlargement portion, or the first surface and the second surface are provided with enlargement portions; an exhaust port is formed in the first flange or an exhaust port is formed in the second flange, or exhaust ports are formed in the first flange and the second flange; when the sliding vane rotates to sweep the exhaust port, the enlargement portion is able to prevent two sides of the sliding vane in a rotation direction from communicating by means of the exhaust port is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited in the PTO-892 Notice of Reference cited are just to show what is known in the art with enlarged portions on the vanes, however, these references do not disclose the first surface abuts against the first flange, and the second surface abuts against the second flange; the first surface is provided with an enlargement portion, or the second surface is provided with an enlargement portion, or the first surface and the second surface are provided with enlargement portions; an exhaust port is formed in the first flange or an exhaust port is formed in the second flange, or exhaust ports are formed in the first flange and the second flange; when the sliding vane rotates to sweep the exhaust port, the enlargement portion is able to prevent two sides of the sliding vane in a rotation direction from communicating by means of the exhaust port is not shown or rendered obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746